FILED
                             NOT FOR PUBLICATION                            DEC 16 2009

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



 BWD PROPERTIES 2, LLC; et al.,                  No. 08-17643

               Plaintiffs-counter-defendants -   D.C. No. 2:06-cv-01499-BES-PAL
 Appellees,

   v.                                            MEMORANDUM *

 BOBBY LEN FRANKLIN, DBA
 Daydream Land & Systems Development
 Company; et al.,

             Defendants-counter-claimants
 - Appellants,

   v.

 SHIRLEY ECKLES, Special
 Administratrix of the Estate of Bobby
 Dean Franklin; et al.,

               Third-party-defendant -
 Appellees.



                     Appeal from the United States District Court
                              for the District of Nevada


         *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.

NW /Research
                    Brian E. Sandoval, District Judge, Presiding

                          Submitted November 17, 2009 **


Before:        ALARCÓN, TROTT, and TASHIMA, Circuit Judges.

       Bobby Len Franklin and Robert Lee Franklin appeal pro se from the district

court’s judgment dismissing their third-party complaint against the United States,

granting summary judgment in favor of BWD Properties 2, 3, and 4 (“BWD”), and

permanently enjoining the Franklins from clouding title to certain lands in Nevada.

We have jurisdiction under 28 U.S.C. § 1291, and we affirm.

       The district court properly dismissed the third-party claims against the

United States because the Franklins failed to exhaust the required administrative

procedures and the district court therefore lacked subject matter jurisdiction. See

Doria Mining and Eng’g Corp. v. Morton, 608 F.2d 1255, 1257 (9th Cir. 1979)

(“When the regulations governing an administrative decision-making body require

that a party exhaust its administrative remedies prior to seeking judicial review, the

party must do so before the administrative decision may be considered final and

the district court may properly assume jurisdiction.”); United States v. Alisal Water

Corp., 431 F.3d 643, 650 (9th Cir. 2005) (stating de novo standard of review). We


          **
            The panel unanimously finds this case suitable for decision without
oral argument. See Fed. R. App. P. 34(a)(2).

NW /Research                               2                                      08-17643
previously rejected the Franklins’ contentions regarding the Confirmation Statute,

43 U.S.C. § 1165, and Stockley v. United States, 260 U.S. 532 (1923), and they

remain unavailing. See Franklin v. United States, 46 F.3d 1140 (9th Cir. Jan. 10,

1995) (unpublished mem.); Franklin v. United States, 46 F.3d 1141 (9th Cir. Jan.

10, 1995) (unpublished mem.).

       The district court did not abuse its discretion by denying the Franklins’

motion to reconsider. See Sch. Dist. No. 1J, Multnomah County, Or. v. ACandS,

Inc., 5 F.3d 1255, 1262-63 (9th Cir. 1993) (stating standard of review and grounds

for relief). To the extent the Franklins sought to bring a claim under the Quiet

Title Act, it was time-barred because they knew of the interest of the United States

in 1993 or earlier, but commenced the action more than twelve years later. See 28

U.S.C. § 2409a(g) (“Any civil action under this section . . . shall be barred unless it

is commenced within twelve years of the date upon which it accrued. Such action

shall be deemed to have accrued on the date the plaintiff . . . knew or should have

known of the claim of the United States.”).

       The district court properly granted summary judgment on the claims made

by BWD because BWD offered undisputed evidence that they owned the

properties over which they sought to quiet title, and the Franklins failed to raise a

triable issue of their own cognizable interest in these properties. See Breliant v.


NW /Research                               3                                    08-17643
Preferred Equities Corp., 918 P.2d 314, 318 (Nev. 1996) (per curiam) (stating

burden of proof under Nevada law); Alisal Water, 431 F.3d at 651 (stating de novo

standard of review for summary judgment).

       The district court correctly determined that the various documents recorded

by the Franklins were a cloud on the title of BWD’s property and ordered the

documents expunged, and did not abuse its discretion when it granted a permanent

injunction against the Franklins. See N. Cheyenne Tribe v. Norton, 503 F.3d 836,

843 (9th Cir. 2007) (stating standard of review and listing factors to be considered

for injunctive relief).

       The Franklins’ remaining contentions, including those regarding the denial

of their motion to present supposedly new evidence, their proposed joint pre-trial

order, and the substitution of Shirley Eckles, are unpersuasive.

       AFFIRMED.




NW /Research                              4                                    08-17643